127 F.3d 1104
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria Cornia BENITES-AYALA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70664.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1997.**Decided Oct. 14, 1997.

1
Petition for Review of an Order of the Board of Immigration Appeals, No. Aqr-ygb-pca.


2
Before:  REINHARDT and TASHIMA, Circuit Judges, and SHADUR, District Judge.***


3
MEMORANDUM*


4
Maria Corina Benitez-Ayala seeks review of the Board of Immigration Appeals' decision denying her application for asylum.  In her application for asylum, Benitez-Ayala claimed to fear persecution from both the military and the guerrillas in her home country of El Salvador.  Her testimony at the hearing on her asylum application, however, indicates that she had no contact with the military.  Additionally, with respect to her claim that she faced persecution by the guerrillas, we see nothing in the record to indicate either that she held a political opinion or that the guerrillas believed she held a political opinion.


5
Without more, the guerrillas' attempts to recruit her are insufficient to establish eligibility for asylum under INS v. Elias-Zacarias, 502 U.S. 478 (1992).  Accordingly, we affirm the BIA's decision.


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for submission on the record and briefs without oral argument.  Fed. R.App. P. 34(a);  Ninth Circuit Rule 34-4


**
 * The Honorable Milton I. Shadur, Senior United States District Judge for the Northern District of Illinois, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3